Citation Nr: 0710257	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
September 1962, from December 1966 to November 1972, and from 
March 1973 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the RO, 
inter alia, denied the veteran's claim for service connection 
for PTSD.  

In September 2003, the RO issued a statement of the case 
that, in addition to the claim for service connection for 
PTSD, addressed claims for service connection for tinnitus 
and for hearing loss in the right ear.  In his substantive 
appeal filed in October 2003, the veteran only referred to 
the claim for service connection for PTSD.  Accordingly, this 
decision is limited to the issue set forth on the preceding 
page. 

As a final preliminary, the Board notes that the veteran's 
representative has referred to a claim for service connection 
for an acquired psychiatric disability other than PTSD.  
Since this matter has not been developed or certified for 
appeal, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  PTSD was not shown in service, and the weight of the 
competent evidence establishes the veteran does not meet the 
diagnostic criteria for PTSD. 




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.   
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations implement ting the 
VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, through October 2001 and March 2005 letters, 
the RO provided notice to the veteran regarding what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  After each letter, the 
veteran was afforded 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, VA and private medical records, and 
VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no additional notice that should be provided, no 
indication that there is additional evidence to obtain, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes written statements reflecting his 
multiple contentions, and private and VA medical records, to 
include a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R § 3.304(f). 

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence.  A report of 
medical history in July 1975 reveals that the veteran related 
a history of frequent trouble sleeping, depression or 
excessive worry and loss of memory.  A Record of Counseling 
shows that the veteran was counseled on four occasions in 
June and July 1975 for various reasons, including attitude, 
job performance, being absent from formation, not reporting 
for work and his past poor work performance.  There are 
statements from four individuals, including a First Sergeant 
and Platoon Leader, noting that the veteran was not 
dependable and needed to be watched at all times.  In 
addition it was reported that the veteran felt unable to 
function in service and that he was completely apathetic 
towards his personal appearance and duty performance.  

When he was seen in a VA outpatient treatment clinic in April 
2001, it was noted that the veteran was nervous and jittery, 
and had problems with depression.  It was indicated that his 
Vietnam experience was bothering him.  The assessments were 
depression and possible PTSD.  The veteran was referred to 
the mental health clinic.  

Private medical records disclose that the veteran was seen in 
April 2003.  It was stated that he had spent one tour in 
Vietnam and one in Germany.  The veteran had reportedly been 
on medication for a psychiatric disability for two years.  
The assessment was PTSD.  

In an October 2003 letter, the physician who had seen the 
veteran in April 2003 stated that he believed that because of 
his military service, which included a tour in Vietnam, it 
was more than likely probable that the veteran's military 
experience was responsible for his PTSD.  

The evidence against the veteran's claim includes the service 
medical records and post-service VA medical records.  
Initially, the Board points out that the service medical 
records are negative for findings suggestive of PTSD.  The 
Board concedes the veteran's history of trouble sleeping 
reported in July 1975, but notes that a psychiatric 
evaluation at that time was normal.  An October 2001 VA 
outpatient treatment report reflects that the veteran 
reported feeling depressed for a long time, and that he had 
been on medication for two years.  He denied being in combat.  
He stated that he had been in a situation in which a Jeep was 
fired upon, but nobody was hurt.  The veteran also denied 
nightmares, flashbacks or recollections of war experiences.  
The assessments were dysthymia, rule out major depression, 
recurrent.

The veteran has described various stressors, including at the 
time of the VA psychiatric examination in April 2002.  
Following the examination, the diagnoses were dysthymic 
disorder and alcohol dependence, in remission.  The examiner 
specifically noted that he had reviewed the veteran's medical 
center records.  He concluded that the veteran's reported 
symptoms did not meet the criteria for a diagnosis of PTSD.  

The Board acknowledges that a private physician has concluded 
that the veteran has PTSD.  The treatment report on which 
this diagnosis was apparently predicated fails to reveal that 
the veteran reported any stressor to the physician.  In 
addition, while the veteran related that he had mood swings, 
there is no indication that the examiner performed a mental 
status evaluation to arrive at a diagnosis.  Nor did the 
examiner provide an explanation of the basis for his 
conclusion.  By contrast, the Board notes that the VA 
examiner reviewed some of the veteran's treatment records, 
took a thorough history and performed a complete mental 
status evaluation.  Only then did he conclude that the 
veteran did not meet the criteria for PTSD.  He added that 
the veteran's only reported PTSD symptom was exaggerated 
startle response to unexpected loud noise.  

The Board finds that the medical conclusion of the VA 
examiner-based upon examination of the veteran and 
consideration of his documented medical history and 
assertions, and supported by stated rationale-is of greater 
probative value than the opinion supporting the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

Moreover, the veteran's statement that he has PTSD has no 
probative value.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

As the preponderance of the competent evidence establishes 
that the first criterion for service connection for PTSD?a 
medical diagnosis of the condition?is not met, service 
connection for PTSD cannot be established, and the Board need 
not address the remaining criteria for service connection for 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
September 1962, from December 1966 to November 1972, and from 
March 1973 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the RO, 
inter alia, denied the veteran's claim for service connection 
for PTSD.  

In September 2003, the RO issued a statement of the case 
that, in addition to the claim for service connection for 
PTSD, addressed claims for service connection for tinnitus 
and for hearing loss in the right ear.  In his substantive 
appeal filed in October 2003, the veteran only referred to 
the claim for service connection for PTSD.  Accordingly, this 
decision is limited to the issue set forth on the preceding 
page. 

As a final preliminary, the Board notes that the veteran's 
representative has referred to a claim for service connection 
for an acquired psychiatric disability other than PTSD.  
Since this matter has not been developed or certified for 
appeal, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  PTSD was not shown in service, and the weight of the 
competent evidence establishes the veteran does not meet the 
diagnostic criteria for PTSD. 




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.   
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations implement ting the 
VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, through October 2001 and March 2005 letters, 
the RO provided notice to the veteran regarding what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  After each letter, the 
veteran was afforded 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, VA and private medical records, and 
VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no additional notice that should be provided, no 
indication that there is additional evidence to obtain, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes written statements reflecting his 
multiple contentions, and private and VA medical records, to 
include a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R § 3.304(f). 

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence.  A report of 
medical history in July 1975 reveals that the veteran related 
a history of frequent trouble sleeping, depression or 
excessive worry and loss of memory.  A Record of Counseling 
shows that the veteran was counseled on four occasions in 
June and July 1975 for various reasons, including attitude, 
job performance, being absent from formation, not reporting 
for work and his past poor work performance.  There are 
statements from four individuals, including a First Sergeant 
and Platoon Leader, noting that the veteran was not 
dependable and needed to be watched at all times.  In 
addition it was reported that the veteran felt unable to 
function in service and that he was completely apathetic 
towards his personal appearance and duty performance.  

When he was seen in a VA outpatient treatment clinic in April 
2001, it was noted that the veteran was nervous and jittery, 
and had problems with depression.  It was indicated that his 
Vietnam experience was bothering him.  The assessments were 
depression and possible PTSD.  The veteran was referred to 
the mental health clinic.  

Private medical records disclose that the veteran was seen in 
April 2003.  It was stated that he had spent one tour in 
Vietnam and one in Germany.  The veteran had reportedly been 
on medication for a psychiatric disability for two years.  
The assessment was PTSD.  

In an October 2003 letter, the physician who had seen the 
veteran in April 2003 stated that he believed that because of 
his military service, which included a tour in Vietnam, it 
was more than likely probable that the veteran's military 
experience was responsible for his PTSD.  

The evidence against the veteran's claim includes the service 
medical records and post-service VA medical records.  
Initially, the Board points out that the service medical 
records are negative for findings suggestive of PTSD.  The 
Board concedes the veteran's history of trouble sleeping 
reported in July 1975, but notes that a psychiatric 
evaluation at that time was normal.  An October 2001 VA 
outpatient treatment report reflects that the veteran 
reported feeling depressed for a long time, and that he had 
been on medication for two years.  He denied being in combat.  
He stated that he had been in a situation in which a Jeep was 
fired upon, but nobody was hurt.  The veteran also denied 
nightmares, flashbacks or recollections of war experiences.  
The assessments were dysthymia, rule out major depression, 
recurrent.

The veteran has described various stressors, including at the 
time of the VA psychiatric examination in April 2002.  
Following the examination, the diagnoses were dysthymic 
disorder and alcohol dependence, in remission.  The examiner 
specifically noted that he had reviewed the veteran's medical 
center records.  He concluded that the veteran's reported 
symptoms did not meet the criteria for a diagnosis of PTSD.  

The Board acknowledges that a private physician has concluded 
that the veteran has PTSD.  The treatment report on which 
this diagnosis was apparently predicated fails to reveal that 
the veteran reported any stressor to the physician.  In 
addition, while the veteran related that he had mood swings, 
there is no indication that the examiner performed a mental 
status evaluation to arrive at a diagnosis.  Nor did the 
examiner provide an explanation of the basis for his 
conclusion.  By contrast, the Board notes that the VA 
examiner reviewed some of the veteran's treatment records, 
took a thorough history and performed a complete mental 
status evaluation.  Only then did he conclude that the 
veteran did not meet the criteria for PTSD.  He added that 
the veteran's only reported PTSD symptom was exaggerated 
startle response to unexpected loud noise.  

The Board finds that the medical conclusion of the VA 
examiner-based upon examination of the veteran and 
consideration of his documented medical history and 
assertions, and supported by stated rationale-is of greater 
probative value than the opinion supporting the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

Moreover, the veteran's statement that he has PTSD has no 
probative value.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

As the preponderance of the competent evidence establishes 
that the first criterion for service connection for PTSD?a 
medical diagnosis of the condition?is not met, service 
connection for PTSD cannot be established, and the Board need 
not address the remaining criteria for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).

In reaching the decision to deny the claim, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


